Citation Nr: 1700061	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  08-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran had active duty service from June 1978 to December 1978.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In February 2012, the Board reopened the claim for service connection for bilateral hearing loss and remanded the issue for additional development.  Thereafter, supplemental statements of the case dated in January 2014, May 2014 and April 2016 denied service connection for bilateral hearing loss.

The Veteran requested a Board hearing in Washington, D.C., which was scheduled in January 2012.  However, he failed to appear and has not filed a motion requesting a new hearing.

The RO in New York City has jurisdiction of this claim.  


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current bilateral hearing loss is related to active duty.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that the Veteran is incarcerated at the Eastern Correctional Institute.  Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans and VA must "tailor [its] assistance to the peculiar circumstances of confinement."  See Bolton v. Brown, 8 Vet. App. 185 (1995).

In this regard, the Board is cognizant that VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The M21-1, Adjudication Procedures Manual, provides that the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator should confer with prison authorities to determine whether an incarcerated Veteran could be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  VHA compensation clinics are instructed to provide documentation that they have made substantial efforts to schedule and conduct the examination and that they have exhausted all possible avenues for obtaining access to the incarcerated Veteran for an examination.  M21-1, Part III.iv.3.A.9.d.

In this case, in April 2014 the RO sent a letter to J.S., who the Veteran had identified as the audiologist treating him for his hearing problems.  The RO asked J.S. if he was able to perform an audiological examination and report the findings to it.  The record includes no response from J.S.  

An October 2015 email from the Albany VA C&P service provides that it was unable to provide audiology exams in correctional facilities.  The letter explained that there were no mobile services that would go to the facility.  Further, the facility did not have equipment and Albany VA C&P service had never been able to provide those services.  

On a March 2016 VA Form 21-2507, Compensation and Pension Exam Request, seeking a Disability Benefits Questionnaire (DBQ) for hearing loss, an audiologist at the Albany VAMC handwrote "no current hearing test, cannot answer." 

In a March 2016 email, the Lead Physician, Compensation and Pension, from the Albany VA Medical Center (VAMC) relates that the nursing administrator at the corrections facility informed the VAMC's staff that the facility could not transfer the Veteran to a hearing examination outside the facility.  The audiologist at Albany VAMC had reviewed the case and stated that without a current examination she could not answer the requested consult.  The Albany VAMC audiology department did not do mobile examinations and the Albany VAMC did not have a contractor who could perform examinations at the prison.  

In light of the foregoing, the Board finds that VA made substantial efforts and exhausted all possible avenues for obtaining access to the Veteran for an examination.  M21-1, Part III.iv.3.A.9.d.  As a result, the Board finds that VA has made appropriate efforts to ensure compliance with those terms of the Board's February 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has bilateral hearing loss due to noise exposure during active duty.  He asserts that his bilateral hearing loss is due to exposure to small arms fire and grenades during basic training.  He has additionally indicated that he was also exposed to hazardous noise levels as a helicopter repairman and tank driver.  He contends that he has had hearing problems since service.

The Veteran's service personnel records showed that he received a rifle M-16 marksman qualification badge and a hand grenade explosives qualification badge.  The Veteran was in a helicopter repair course until he was eliminated from the course in early October 1978.  

The report of the Veteran's entrance medical examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
15
LEFT
15
10
5
X
10

The report of the Veteran's discharge medical examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
X
00
LEFT
25
15
10
X
00

Thus, although the Veteran's hearing was normal at discharge, there appeared to be a downward shift in hearing thresholds from the entrance examination to the discharge examination.  

Treatment records dated from 2001 to 2008 from the New York Department of Correctional Services show that the Veteran suffers from a hearing loss disability pursuant to 38 C.F.R. § 3.385.  In February 2001, the Veteran reported a history of acoustic trauma in the military, with a noticeable decrease in the right ear in the last 3 years.  

As noted above, a VA audiologist has stated that she cannot provide a nexus opinion as to the Veteran's current hearing loss without a current audiological examination.  VA's substantial efforts to conduct such an examination of the Veteran have unfortunately been unsuccessful.  As a result, the medical record is negative for any evidence linking the Veteran's current hearing loss to his active duty.

The Board recognizes the Veteran's statements made in support of his claim.  The Veteran is competent to report having sustained acoustic trauma during active duty.  Since his contentions are consistent with the circumstances of his service (including his qualifying badges), such assertions are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and hearing loss and during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran's assertions are credible.  

However, the Veteran's contentions that he incurred bilateral hearing loss for VA purposes during active duty do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current hearing loss is related to his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra.  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


